Citation Nr: 0001370	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  94-22 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to an evaluation in excess of 50 percent for 
back disability.  

3.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.  

4.  Entitlement to a total compensation rating based on 
unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty during the Post-Vietnam 
era.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in March 1996, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, for additional development.  
Following the requested development, the RO in June 1999 
continued its denial of the claimed benefits, except for the 
evaluation for service-connected back disability, which was 
increased to 50 percent disabling, effective from May 1, 
1990.  The matter is now before the Board for final appellate 
consideration.  

The veteran appeared before the undersigned Board member at a 
personal hearing at the RO in April 1994.  A transcript of 
that hearing is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran served on active duty from January 10, 1977, 
to June 9, 1987, but did not engage in combat with the enemy.  

3.  Although post-traumatic stress disorder has been 
diagnosed, credible supporting evidence to show that the 
claimed stressors actually occurred or that the diagnosis is 
related to the claimed stressors is not shown.  

4.  The veteran's service-connected back disability is 
manifested by a wedging deformity of L1 visualized on X-rays, 
degenerative joint disease of the lumbosacral spine with 
narrowing of the L5-S1 disc space, severe limitation of 
lumbar spine motion when pain on flare-up and excess 
fatigability of the lumbar spine is considered, tenderness of 
the paravertebral muscles from the lumbar to the sacroiliac 
joints, straight leg raising positive at 50 degrees 
bilaterally, Goldthwait's sign positive at 50 degrees 
bilaterally, slight atrophy of the right thigh compared with 
the left, and relatively frequent flare-ups of pain resulting 
in severe functional impairment of the low back.  

5.  Postoperative residuals of the veteran's low back 
disability are also manifested by a 6-centimeter scar that is 
not shown to be poorly nourished with repeated ulceration or 
tender and painful on objective demonstration.  

6.  The veteran has level I hearing in each ear.  

7.  Service connection is also in effect for bilateral pes 
cavus, rated 10 percent disabling; tinnitus, rated 10 percent 
disabling; and for bursitis of the right shoulder, 
costochondritis, postoperative residuals of a fracture of the 
proximal interphalangeal joint of the right 2nd finger, 
sinusitis, hemorrhoids, and tinea infection, each rated 
noncompensably disabling.  

8.  The veteran's combined service-connected evaluation is 60 
percent, effective from May 1, 1990.  

9.  The veteran has four years of college education and post 
service work experience as an inspector for a private 
company; he last worked full time in 1989.  

10.  The veteran's service-connected disabilities are not of 
such severity as to preclude him from securing or following a 
substantially gainful occupation consistent with his 
education and occupational experience.  


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  

2.  The criteria for an evaluation in excess of 50 percent 
for back disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010, 5285, 5292, 5293 (1999).  

3.  The criteria for an increased (compensable) evaluation 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.85, Diagnostic Code 
6100 (1999).  

4.  The criteria for a total compensation rating based on 
unemployability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Service Connection for Post-traumatic Stress Disorder

As post-traumatic stress disorder related to his Air Force 
service has been diagnosed, the Board finds that the claim 
for service connection for post-traumatic stress disorder is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 381-83 (1998) 
("military life" set forth as etiologically significant 
psychosocial stressor on Axis IV enough to well ground claim 
for service connection for psychiatric disorder diagnosed on 
Axis I); King v. Brown, 5 Vet. App. 19, 21 (1993) (claimant's 
assertions must be accepted as true for purpose of 
determining whether claim is well grounded, except when fact 
asserted is inherently incredible or beyond claimant's 
competence to assert).  See also Gaines v. West, 11 Vet. App. 
353, 357 (1998) (presuming lay evidence of inservice stressor 
credible for purposes of finding claim for service connection 
for post-traumatic stress disorder well grounded).  The Board 
is satisfied that all relevant evidence has been obtained to 
the extent possible and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131.  

The veteran has been diagnosed by both VA and private 
examiners with post-traumatic stress disorder, as well as 
with a history of major depression.  He has also been found 
to have a personality disorder.  Despite the diagnosis of 
post-traumatic stress disorder, however, there must be a 
link, established by medical evidence, between current 
symptoms and an inservice stressor, and credible supporting 
evidence that the claimed inservice stressor occurred.  
38 C.F.R. § 3.304(f).  If the veteran did not engage in 
combat with the enemy, his lay testimony, standing alone, is 
insufficient to establish the occurrence of the claimed 
inservice stressor.  See Gaines v. West, 11 Vet. App. 353, 
357-58 (1998); Cohen v. West, 10 Vet. App. 128, 142 (1997); 
Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  

In a statement dated in December 1993, the representative 
contended that the veteran developed post-traumatic stress 
disorder as a consequence of having assisted in the removal 
of the dead bodies of those who had committed mass suicide at 
Jonestown, Guyana, under the cult leadership of Jim Jones.  
It is also maintained that he has reported seeing the faces 
of some of the wounded Marines brought out of Beirut, 
apparently in 1983, and has participated loading body bags 
with men inside.  The veteran claims that he has intrusive 
thoughts of the dead children in Jonestown.  He also contends 
that he gets images of the many fires he experienced aboard 
planes during his Air Force service.  

In a written argument dated in November 1999, the veteran's 
representative stated that his research showed that the 
Jonestown incident occurred on November 18, 1978, while the 
veteran was attached to the 62nd Military Airlift Wing.  

The record contains the veteran's DD Form 214, which shows 
active duty in the regular Air Force from December 1982 to 
June 1987, with a total prior active service period of 5 
years and 11 months.  The DD-214 shows that the veteran's 
continuous active military service began on January 10, 1977.  
Moreover, the record contains Regular Air Force enlisted 
performance evaluation reports that begin on January 10, 
1977, and continue for the next 10 years.  Thus, the active 
duty service verified by the National Personnel Records 
Center in November 1987 to the effect that the veteran's 
active duty began on October 1, 1977, is incorrect.  The 
Board finds as a fact that the veteran's active duty actually 
began on January 10, 1977.  In February 1994, the National 
Personnel Records Center also confirmed that there were no 
Air Force personnel records on file for the veteran.  In 
April 1996, the National Personnel Records Center again 
confirmed that no additional personnel records had been found 
for the veteran.  Thus, the Board must rely on the DD-214 and 
the Air Force performance evaluations, as well as on the 
other evidence of record, to resolve the factual issues 
involved in this claim.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997) (Board has fact-finding authority to 
assess the quality of the evidence before it, including the 
duty to analyze its credibility and probative value, as well 
as authority to discount the weight and probity of evidence 
in light of its own inherent characteristics and its 
relationship to other items of evidence).  

The veteran's enlisted performance evaluations for the period 
from January 1977 to March 1987 show that the veteran was 
initially assigned to the 62nd Military Airlift Wing, 
Military Airlift Command, McChord Air Force Base (AFB), 
Washington, as a Life Support Specialist.  His performance 
evaluations for that Air Force Specialty date from January 
10, 1977, to March 1, 1980.  From December 10, 1979, to March 
7, 1980, he also performed duty as the primary Aircrew Life 
Support Instructor for Chemical Warfare Defense Training.  
From March 2, 1980, to March 1, 1983, he served as a Life 
Support Continuation Training Instructor with the 62nd 
Military Airlift Wing at McChord.  From March 2, 1983, to 
March 1, 1987, the veteran served as an Aircraft Loadmaster 
with the 4th Military Airlift Squadron, Military Airlift 
Command, at McChord.  

The veteran's service medical records are negative for 
complaints or findings of any psychiatric abnormality.  A 
medical summary dated in September 1986 indicates that the 
veteran was then serving as a C-141 loadmaster assigned to 
the 4th Military Airlift Squadron and that he had over 1,500 
flying hours in this capacity with 150 hours during the 
previous six months.  However, there is no evidence of any 
combat involvement, and there is therefore no basis for 
accepting the veteran's stressors based solely on his 
assertions.  Rather, there must be independent corroborative 
evidence.  It is significant in this regard that the veteran 
did not mention any of the stressful events that he now 
claims support the diagnosis of post-traumatic stress 
disorder for many years following his separation from active 
duty, despite having been examined on numerous occasions for 
a variety of complaints.  It is also notable that the 
veteran's service medical records are extensive but offer 
evidence only of organic complaints without indication of 
psychiatric deficit, except for a diagnostic impression in 
March 1979 of functional gastritis versus peptic ulcer 
disease.  However, no diagnosis of psychiatric disability was 
ever established during service or until a number of years 
following service.  

The earliest evidence of any chronic psychiatric disorder is 
on hospitalization by VA in January and February 1990, when 
the discharge diagnoses included major depression with 
suicidal ideation, resolved.  It was reported that this was 
the first psychiatric admission for the veteran.  Since his 
separation from service, he had been increasingly intolerant 
and distrustful of other people and preferred to be alone.  
In the previous few months, he had been experiencing 
increasing intrusive recollections and nightmares involving 
air evacuations and exposure to seriously ill or injured 
soldiers and children.  The veteran stated that he was most 
disturbed by the dreams of "fused" events, these being 
events that occurred separately but occurred simultaneously 
in his dreams.  One such dream was of his plane on fire and 
full of dead bodies in body bags.  He also reported being 
hypervigilant and apprehensive around people or in new 
situations.  During the two to three weeks prior to 
admission, the veteran reported increasing anhedonia and 
decreased energy, activity, feeling of self-worth, 
concentration, and memory.  He also had increased appetite 
that he related to increased boredom, an increased sense of 
despairing guilt, some increased sadness and helplessness.  
He also had a long-term sleep disturbance that he felt was 
unchanged.  However, it was noted that the veteran reported a 
decrease in the frequency of nightmares in the past weeks.  
He also admitted feeling suicidal and knew that he would 
either shoot himself or take an overdose of his pain 
medication, which he had stockpiled.  He denied any plan to 
carry out suicide currently.  He reported feeling as though 
he were a time bomb ready to go off.  It was further reported 
that he had not been able to find a steady job since 
separation from service.  He stated that he felt that this 
was because employers discriminated against veterans and 
because of his back injury and limitations associated with 
such injury.  It was further reported that the veteran's 
oldest brother stayed in Vietnam for six years so that he 
(the veteran) could go to college.  He felt guilty for his 
brother's death.  The veteran joined the Air Force in 
"1976" and served in air evacuation as a loadmaster, 
transporting dead servicemen and civilians out of such places 
as the Middle East, the Red Sea, Thailand, and Honduras.  It 
was reported that he was "forcibly honorably discharged" in 
1987.  It was further reported that he had been married for 
the previous 12 years and had two sons, ages 9 and 10.  He 
had been unemployed for the previous seven months.  The 
veteran reported heavy alcohol use previously with only 
occasional use since his marriage.  He denied any drug use.  

The veteran was admitted for treatment of what appeared to be 
major depression and possible post-traumatic stress disorder.  
He was started on medication and responded remarkably soon.  
During the course of hospitalization, it was felt that the 
veteran did not in fact have post-traumatic stress disorder.  
It seemed that the veteran wanted to have this diagnosis "in 
order to have an excuse to check out from life and give up 
responsibility for life."  The veteran was informed that he 
did not in fact have post-traumatic stress disorder but that 
he did have issues involving service and that those should be 
worked out in individual therapy, not in a post-traumatic 
stress disorder group.  He was discharged in a much improved 
condition and was nonsuicidal.  

In April 1991, the Social Security Administration found that 
the veteran was not disabled for purposes of entitlement to 
Social Security disability benefits.  His primary diagnosis 
was chronic low back pain with probable radiculopathy, status 
post diskectomy at L5-S1.  The secondary diagnoses were 
adjustment disorder with depressed mood, personality disorder 
not otherwise specified, and chronic pain syndrome.  

In November 1991, the Social Security Administration found 
the veteran to be disabled from separation due to a primary 
diagnosis of post-traumatic stress disorder and secondary 
diagnoses of personality disorder and status post laminectomy 
and diskectomy with chronic pain syndrome.  The Board notes 
that a personality disorder, standing alone, is not a 
disability within the meaning of the law providing for VA 
compensation benefits.  38 C.F.R. § 3.303(c).  

The report of an examining psychologist dated in October 1991 
is of record.  It was reported that the veteran had been and 
continued to be treated for a diagnosed post-traumatic stress 
disorder.  It was noted that he was treated at a VA facility 
in January 1990 for a period of about three weeks because he 
was depressed and suicidal.  The veteran attributed his 
problems at that time to the fact that there were problems 
going on in Panama and that this triggered his flashbacks and 
depression.  He also claimed that the period from about 
October to February was quite difficult for him because it is 
an anniversary for a number of dates connected with service 
that brought on flashbacks and nightmares.  The veteran also 
described what the examiner called a characterological 
problem that preexisted service and which was that the 
veteran wanted what he wanted when he wanted it and that if 
people did not give him his way, he could become very 
aggressive and undiplomatic about it.  When asked what the 
specifics were of his flashbacks, he stated that he got 
flashbacks of the "letters [litters]" that he had to put on 
his airplane.  While discussing this with the examiner, he 
became quite agitated and his feet moved quite anxiously in a 
noticeable way.  He stated that he also had other problems 
that indicated some dissociation.  He stated that he would 
walk into a room and could not remember why he was there.  He 
said that he had not been especially suicidal since he was 
hospitalized.  However, he still had some thoughts but had 
not tried anything.  The examiner stated that it appeared 
from the interview that day and from psychological testing 
that the veteran definitely had post-traumatic stress 
disorder with a significant amount of depression and anxiety.  
He was a man who experienced flashbacks, nightmares, 
tremendous anxiety and anniversary reactions, which in times 
of high anxiety also led to a gross amount of dissociation.  
The examiner said that it was apparent in talking about his 
military situation and, most significantly, just making up 
stories to certain TAT (Thematic Apperception Test) pictures, 
that a great deal of emotion came spilling out that was 
connected with the reasons for his post-traumatic stress 
disorder.  Additionally, there appeared to be a long term 
characterological problem with his temper and his 
aggressiveness.  

On VA psychiatric examination conducted in two parts in 
August 1993, the pertinent diagnoses on Axis I were history 
of major depression, in remission; post-traumatic stress 
disorder; and history of alcohol abuse, in remission.  A 
diagnosis on Axis II was deferred.  The examiner concluded 
following a mental status examination that the veteran had a 
significant amount of chronic pain and that since his 
hospitalization by VA in 1990, he appeared to have sought 
significant help for the intrusive nightmares, disturbed 
sleep, irritability, and distrust of people that he had felt 
for a number of years.  He appeared to fulfill all the 
criteria for post-traumatic stress disorder.  

The examination also elicited the information that the 
veteran had graduated with a Bachelor of Arts in Science from 
Glassboro State College in New Jersey.  The veteran reported 
that he abused alcohol during his college years and referred 
to himself as "an alcoholic".  He reported that this use 
continued in service and afterwards.  The veteran reported 
that he had sent out many applications for work since 
separation but that they had invariably come back with 
rejections, indicating that he was too disabled to work.  He 
stated that this had included various government agencies, 
which had, by his account, been unable to employ him because 
of his disabilities.  He reported working for a private 
employer in Lebanon, New Hampshire, for two months but that 
the job was terminated because "I didn't get along with the 
supervisor.  She said I scared some people at the place."  He 
was currently taking Trazodone to help him sleep and Prozac 
for depression.  

The examiner then reviewed the diagnostic criteria for post-
traumatic stress disorder.  The veteran reported that he flew 
air evacuation missions on a C-141 aircraft, mostly out of 
McChord Air Force Base.  The veteran noted several incidents 
during his 10 years in service that he found stressful and 
traumatic.  One of the worst experiences that he reported was 
an air evacuation mission to pick up wounded and dead Marines 
after the Beirut incident in October 1983.  He reported that 
he was the loadmaster at that time and was involved in 
loading dead and wounded onto the plane.  He reported that 
some of the Marines died during the flight back to the air 
base.  He reported feeling that some of these missions seemed 
worthless and felt great empathy for his fellow servicemen.  

The veteran's performance evaluation for the period from 
March 2, 1983, to March 1, 1984, shows that he served as a C-
141 aircraft loadmaster.  However, the rater's comments under 
"FACTS AND SPECIFIC ACHIEVEMENTS" make no mention 
whatsoever of any flying duty in the Middle East.  Rather, it 
was reported that the veteran had been on nine training 
missions throughout Europe and the Far East and had 
accumulated 250 flying hours.  Although the rater's comments 
note several specific achievements, participation in 
evacuation of wounded and dead Marines from Beirut in 
October 1983 was not among them.  

On examination in August 1993, the veteran also reported that 
he was involved in the mission to Guyana in January 1979.  He 
reported that he was involved in the "cleanup" of the 
Jonestown mass suicide.  He said that he was involved in the 
evacuation of the suicide victims and reported spending a lot 
of time putting dead bodies, which had been in the jungle for 
several days, into body bags.  He stated that they were then 
loaded like stacked wood under the planes.  He said that to 
this day, the smell of death continued to haunt him.  

The veteran's performance evaluation for the period from 
March 2, 1978, to March 1, 1979, shows that the veteran was 
then serving as a wing apprentice life support specialist 
with the 62nd Military Airlift Wing at McChord Air Force 
Base.  The "FACTS AND SPECIFIC ACHIEVEMENTS" section of his 
evaluation makes no mention whatsoever of any participation 
in the evacuation of the dead from the mass suicide in 
Jonestown.  However, the evaluation mentions specifically the 
other types of duties that the veteran undertook during the 
reporting period.  It seems reasonable to conclude that a 
duty of such import as that claimed would have been mentioned 
by the veteran's rater.  

On examination in August 1993, the veteran further reported 
that he had received threats afterwards from various 
religious groups related to his involvement in the Jonestown 
cleanup.  One of his worst memories was that of a dead baby 
whose fingers he suspected had been chewed and eaten off by 
animals from the jungle.  The veteran also reported several 
incidents that were traumatic for him while he was flying.  
He reported that in 1983, he was on a mission to Lebanon and 
reported being fired upon by ground troops.  He said that his 
airplane took several rounds during that mission and that 
there was intense fear that his plane could crash.  He also 
reported a great sense of entrapment and helplessness inside 
the bowels of the airplane.  He stated that he could not run 
or hide but felt like a sitting duck up in the air.  That 
fear, he reported, was often paralyzing.  

However, the veteran's performance evaluations throughout 
1983 make no mention of any such mission to Lebanon or of 
coming under attack by ground troops such as to endanger the 
plane in which he was flying.  It seems highly unusual that 
the veteran's performance evaluation would mention such 
things as volunteering his off-duty time to his local Boy 
Scout organization and to the Pierce County Sheriff's 
Department while not mentioning that the veteran was engaged 
in missions that came under fire while deployed to the Middle 
East, as he described.  

In August 1993, the veteran also reported an incident in 
Thailand.  The mission's name was "Cobra Gold," and he said 
that the mission was flown sometime in 1985 or 1986.  He 
reported that the airplane lost its brakes on landing and 
that he had thoughts that this might be his last flight and 
that the plane might crash.  He also stated that on takeoff 
during that mission, one of the plane's engines caught fire 
and the plane had to land quickly and be evacuated 
immediately.  This was another time when the veteran had 
thought he could die.  The veteran also reported that during 
his 10 years in service, he was probably involved in nearly 
10 fires on planes while they were airborne.  He reported 
that it was very difficult having to control passengers who 
had panicked because of these fires.  He felt that he had to 
be in control but at the same time felt a great sense of 
fear.  

The veteran's performance evaluations are again negative for 
any reference to the specific operation described.  His 
performance evaluations for 1985 and 1986 are utterly devoid 
of any mention of Operation "Cobra Gold".  His performance 
evaluations for 1985 and 1986 show participation in a number 
of operations in the United States, Europe and the Far East.  
The names of these operations are named in his performance 
evaluations, but "Cobra Gold" is not mentioned.  

In his August 1993 psychiatric evaluation the veteran also 
reported that in 1983, his plane was landing to discharge 
supplies in Grenada and that as the plane rolled in, there 
was significant mortar fire coming into the airport.  The 
veteran stated that this was another very scary incident.  He 
claimed that he was on the ground directing the unloading of 
the plane and was scared of being wounded and being left 
behind by the plane.  The veteran reported that he often 
envied the ground troops, stating that at least they had a 
place to run and hide.  

Although the veteran served as a loadmaster in 1983, there is 
no indication in his service records, including his 
performance evaluations, that he participated in the Grenada 
operation or that he ever came under significant mortar fire 
from enemy action in any location, including Grenada.  Again, 
such incidents certainly would have been mentioned in his 
performance evaluations.  

On VA psychiatric examination in September 1996, the examiner 
stated that the veteran's stressful events in service were 
well documented in the prior compensation examination of 
August 12, 1993.  The veteran referred to most of these 
traumatic events again during the current examination and was 
able to express symptoms that specifically related to these 
events.  The examiner thought that it was very well 
established in the prior compensation examination that the 
veteran met criteria A for post-traumatic stress disorder 
and, based on this, the traumatic events would not be 
outlined again in the current report.  The diagnoses on Axis 
I were chronic post-traumatic stress disorder; history of 
major depression, in remission.  A diagnosis was not entered 
on Axis II.  

The veteran testified in April 1994 that he was involved in 
three aircraft accidents in service in which no one was 
killed but that there were injured.  Although the veteran's 
performance evaluation dated March 1, 1985, indicates that 
the veteran was the loadmaster on two different emergency air 
evacuation missions and two different aircraft emergencies, 
these incidents were not otherwise described.  Similarly, his 
performance evaluation dated March 2, 1987, refers to his 
participation in two emergency air evacuation missions, but 
details of the veteran's participation in these missions are 
not described in the report, nor have they been supplied by 
the veteran.  Indeed, this last performance evaluation shows 
a declining performance from about April 1986 on.  In March 
1987, the veteran's commander stated that the veteran 
performed "at will".  Although the veteran received an 
achievement medal for an incident off base, his ability and 
potential to be a productive loadmaster and noncommissioned 
officer was not clearly evident, according to his commander.  
There is no showing, however, that the veteran's declining 
performance was related to any psychiatric disorder, however 
classified.  

In February 1997, the United States Army & Joint Services 
Environmental Support Group (ESG), which is now known as the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR), informed the RO that ESG did not provide 
general historical documentation or copies of records for 
large periods of time without a specific incident.  The duty 
to assist is not always a one-way street.  The duty to assist 
that devolves on VA when a well-grounded claim is submitted 
is a duty to assist, not a duty to prove a claim with the 
claimant only in a passive role.  Gobber v. Derwinski, 2 Vet. 
App. 470, 472 (1992); see Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  The duty to assist is not a license for a 
"fishing expedition" to determine if there might be some 
unspecified information which could possibly support a claim.  
Gobber, 2 Vet. App. at 472.  Rather, in connection with the 
search for verifying evidence, the veteran has a duty to be 
sufficiently specific that a request for verification to the 
service department would be more than a futile gesture.  See 
Id.  

Moreover, as noted above, service connection for post-
traumatic stress disorder is not warranted in the absence of 
medical evidence linking the claimant's current symptoms to 
an inservice stressor.  38 C.F.R. § 3.304(f).  This record 
shows that the veteran asserted numerous stressors and that 
the diagnosis of post-traumatic stress disorder was 
predicated on the information that the veteran related that 
was in nearly every detail not confirmed by any objective 
evidence, including - especially - his performance evaluation 
reports.  To the extent that diagnoses of post-traumatic 
stress disorder have been entered, these diagnoses have not 
been related specifically to the two emergency air evacuation 
missions and two aircraft emergencies mentioned in the 
performance evaluation dated in March 1985.  Because the 
veteran has made broad assertions of numerous stressors, most 
of which have not been objectively confirmed, and because 
there is strong reason to believe that most of his assertions 
are not credible, the Board finds that any diagnosis that 
would now relate the post-traumatic stress disorder to the 
emergency missions and evacuations would be inherently 
suspect.  This is not to challenge the adequacy of the 
stressors; rather, it is to say that controlling law requires 
that the current symptoms must be medically linked to a 
specific inservice stressor.  The veteran's current 
recitation of symptoms, especially his claimed intrusive 
recollections and nightmares of "fused events," is not 
credible.  Accordingly, any diagnosis based on his recitation 
of symptoms is insufficient, under 38 C.F.R. § 3.304(f), to 
support his claim.  

The veteran also testified that he flew from McChord Air 
Force Base to Dover Air Force Base in Delaware and then down 
to Guyana.  He stated that "I was one of the ground troops 
at the time that helped pack and tag and bag and all that 
neat stuff [sic].  All that fun, fun stuff."  He said he 
flew back to Dover with his crew and had the bags processed 
and then flew home to McChord.  He claimed that he had to 
wash the airplane down with fire hoses after the return to 
McChord.  He said that "[i]f you never smelled a body that's 
been in the sun for three weeks, it's terrible."  It is 
pertinent to note that the veteran's intrusive recollections 
appear to be from his alleged Jonestown involvement and not 
from the aircraft accidents to which he testified.  

At the hearing, the veteran's representative confirmed that 
the veteran's duties in Guyana remained unconfirmed.  The 
veteran's explanation for this was that when he got back to 
McChord, he requested that his squadron commander delete his 
name and family from any roster of those who went to Guyana 
because his family was receiving death threats from the cult 
in the United States.  The veteran stated that he could not 
go on temporary duty and be sure that his family would be 
there when he came back.  This was very stressful.  He 
claimed that he submitted the letter to the squadron 
commander and that he had no idea what was done with it after 
that.  "I just know that they solved the problem."  

The veteran also testified in April 1994 that he flew 
missions throughout the Middle East and that he developed an 
intense hatred for Arabs.  He stated:  "They butchered my 
comrades, they flew a mission in I really can't tell you much 
about it because these damn documents [sic].  But half the 
team was slaughtered.  And then I helped the Marines in 
Lebanon."  He further testified that he was hauling them to 
Germany and that on the flight back to Germany, "seven of 
the guys died on me."  The veteran also stated:  "I flew 
into the north and brought back the MIA's.  I got MIA's in my 
family, that were shot down over there and I don't know 
[sic]."  

The Board finds that it is highly unlikely that the veteran's 
family would have received death threats from a cult in the 
United States because it is highly unlikely that the cult 
would have known either that the veteran was on any such 
mission or where his family was located.  The names of 
squadron members are not routinely printed in the press 
during an Air Force emergency evacuation mission.  The names 
of next of kin and their home addresses are not given out by 
military units to the public, especially in view of the 
provisions of the Privacy Act of 1974 (which contains 
criminal sanctions for its violation).  See 5 U.S.C. § 552a 
(1994), especially subsection (i) (Criminal penalties).  
Furthermore, if the veteran had participated in flying MIA's 
back from North Vietnam, it is nowhere mentioned in his 
performance evaluations.  The Board concludes that there is 
no credible supporting evidence of the stressors claimed to 
support the veteran's various diagnoses of post-traumatic 
stress disorder.  To the extent that there is some indication 
of participation in emergency evacuations and onboard 
emergencies, the Board finds that the veteran's claim that he 
has intrusive recollections, nightmares or any other symptoms 
of post-traumatic stress disorder as a result is not 
credible.  

In addition, there is no medical evidence of any chronic 
psychiatric disorder in service or of the onset of a chronic 
psychiatric disorder until several years following service.  
His only confirmed psychiatric diagnosis at present is post-
traumatic stress disorder, with which his depression and 
anxiety have been associated.  Although there is some 
indication that the veteran might have depression and anxiety 
associated with his active militare service, service 
connection may be effectuated for depression and anxiety only 
to the extent that they are separate chronic psychiatric 
disorders and not symptoms of another diagnosed psychiatric 
disorder.  Moreover, service connection may only be granted 
for a disease diagnosed after separation when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Since there is no evidence of chronic 
psychiatric disability in service or until several years 
thereafter, the Board finds that service connection for a 
chronic psychiatric disorder, to include post-traumatic 
stress disorder, is not warranted.  The evidence is not so 
evenly divided as to warrant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).  

B.  Increased ratings

The Board finds that the veteran's claims for increased 
ratings are plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability 
generally is a well-grounded claim).  The Board is satisfied 
that all relevant evidence has been obtained with respect to 
these claims and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1999), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disabilities at issue on this appeal.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where the issue is entitlement to an 
increased rating following the filing of a reopened claim, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The evidence 
in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

1.  Back disability

Background

Service connection was initially established for discogenic 
disease of the lumbar spine with anterior wedging of L-1 in a 
rating determination dated in January 1988, based on medical 
evidence of a back injury in service with resultant lumbar 
discogenic disease.  A VA examination in November 1987 
resulted in findings consistent with the classified service-
connected low back disability.  The examiner, interpreting X-
rays of the lumbar spine, diagnosed degenerative joint 
disease of the lumbar spine at L5-S1.  In January 1988, the 
RO assigned a 20 percent evaluation under diagnostic codes 
5010 and 5285, effective from separation.  The veteran 
appealed from this determination, but the Board in a decision 
dated in December 1988 denied an evaluation in excess of the 
20 percent then assigned.  In June 1989, a rating decision 
continued the evaluation for the service-connected back 
disability, and the veteran was so informed later that month.  
An appeal was not initiated.  

At a VA medical center in March 1990, the veteran underwent a 
left L5 laminectomy and L5-S1 diskectomy with removal of a 
large fragment.  In a rating decision dated in January 1991, 
the service-connected disability was reclassified as status 
post laminectomy and L5-S1 diskectomy with lumbar discogenic 
disease with anterior wedging of L1.  A temporary total 
disability rating for convalescence under 38 C.F.R. § 4.30 
was assigned, effective from the date of admission to the 
hospital in March 1990.  A 30 percent rating was assigned, 
effective from May 1, 1990.  The veteran disagreed with the 
rating assigned, and the 50 percent evaluation was eventually 
assigned from May 1, 1990, under Diagnostic Codes 5010, 5292, 
and 5293.  The current disability rating encompasses a 40 
percent evaluation for clinical manifestations of the 
service-connected back disorder, and an additional 10 percent 
evaluation under Diagnostic Code 5285 for demonstrable 
deformity of the vertebral body visualized on X-rays.  

A review of the veteran's service medical records shows a 
very chronic back problem that eventuated in a left L5 
laminectomy and L5 - S1 diskectomy with removal of a large 
foreign fragment in surgery by VA in March 1990.  The back 
pain in service appears to have resulted from two back 
injuries, one in June 1977 when the veteran lifted a heavy 
object loading an aircraft, and another in February 1985 when 
the veteran reported that four weeks previously, he had 
slipped on ice and strained his back.  

The issue now before the Board, of course, is the current 
severity of the service-connected back disability.  On 
orthopedic examination in May 1999, the veteran continued to 
have complaints of low back pain with occasional radiation to 
his buttocks and down his legs bilaterally more often 
affecting the right rather than the left.  In addition, the 
veteran had morning stiffness and stiffness of his lower back 
after sitting in one position for more than 10 minutes.  The 
patient noted fatigability and lack of endurance in his lower 
back that did not allow him to lift objects over 5 to 10 
pounds in weight.  Currently, he was taking 800 milligrams of 
Ibuprofen three times a day and occasional Percocet to 
control his back pain, with only limited results.  He had one 
or two flare-ups of his low back pain weekly.  These were 
aggravated by walking on hard surfaces, climbing stairs, or 
increased activity.  They lasted for one to two days on 
average.  He noted that the alleviating factors were 
increased rest, decreased activity, warm packs, and 
medication.  During these episodes of flare-up, the veteran 
had decreased forward flexion and decreased extension with 
forward flexion only to 20 to 25 degrees and extension only 
to "straight".  During these times, he had decreased 
functional ability in providing for his own activities of 
daily living and had basically to rest in bed to manage on a 
daily basis.  As previously noted, the veteran used a brace 
on his right knee and carried a cane in his left hand.  It 
was reported that the veteran was disabled and had not worked 
for several years.  Although he was a loadmaster in service, 
a duty that required him to lift and carry objects, walk 
extended distances, and work on hard surfaces, his current 
back complaints rendered him unable to do any of these 
activities.  

On objective examination, inspection of the veteran's lower 
back showed a longitudinal 6-centimeter scar in the area of 
L3 to S1.  No redness, bruising, warmth, or effusion was 
noted in the lumbar spine.  The veteran had tight 
paravertebral muscles bilaterally from L2 through S1.  He was 
tender over the paravertebral muscles from the lumbar to the 
sacroiliac joints and sciatic notches bilaterally.  He had 
forward flexion to the knees, which was a total of about 
50 degrees, with painful motion from 40 degrees to 
50 degrees, and pain on rising from forward flexion.  He had 
lateral bending to 20 degrees bilaterally without pain.  He 
had extension to 5 degrees, with pain from zero to 5 degrees.  
His gait was Trendelenburg negative and non-antalgic but 
showed an internal rotation of the right foot.  His hips were 
normal.  His extremities were equal in length, and his right-
to-left calf circumference was equal.  The right thigh was 
one-half inch less than the left in circumference.  Straight 
leg raising was positive for back pain at 50 degrees 
bilaterally.  The sciatic tension sign was negative, 
bilaterally.  The femoral stretch test was negative 
bilaterally.  The Goldthwait's sign was positive bilaterally 
at 50 degrees.  The motor examination showed 5/5 strength 
bilaterally for hip extensors, hip flexors, knee extensors, 
knee flexors, ankle dorsiflexion, ankle plantar flexion, and 
extensor halluces.  Deep tendon reflexes were 1+ bilaterally 
for the patella and 1+ bilaterally for the Achilles tendon.  
The sensory examination showed decreased sensation to light 
touch over the lateral aspect of the left foot.  The Babinski 
reflex was negative bilaterally.  X-rays of the lumbar spine 
showed degenerative changes of the lumbar spine with disc 
narrowing at L3-L4, L4-L5, and L5-S1, which was the most 
narrowed.  Minimal osteophyte formation was present.  The 
diagnoses were degenerative arthritis of the lumbar spine 
with a history of radicular symptoms, most prominent in the 
left leg but occurring bilaterally.  The examiner commented, 
however, that these radicular symptoms appeared to have 
decreased in severity and frequency.  The examiner noted that 
although the veteran reported previous trauma to his knees 
bilaterally and to his lumbar spine, the evidence in his 
"administrative folder" was inconsistent regarding the 
episodes of trauma that the veteran reported.  

On VA orthopedic examination in June 1997, the veteran 
claimed that he had been unable to work since his separation 
from service about 10 years previously due to his chronic low 
back problems.  On examination, he stood with the pelvis 
level and with leg length equal.  There was a well-healed 3 
1/2-inch incision over the lumbosacral joint vertically.  The 
veteran stood with a flat back and was able to flex to about 
35 degrees with only about zero degrees of extension and 15 
degrees of bending to the left and 25 degrees of bending to 
the right.  Straight leg raising was positive bilaterally at 
about 50 degrees.  There appeared to be essentially normal 
range of motion in both hips.  There was one-half inch 
atrophy of the right thigh, but there was hyperreflexia of 
both the knee and ankle on the right.  However, there was no 
demonstrable weakness.  The calves were of equal 
circumference.  However there was a definite decreased 
sensation over the lateral aspect of the left foot in the S1 
dermatone.  X-rays of the lumbosacral spine were interpreted 
as revealing marked narrowing of the lumbosacral interspace.  
The impression of the radiologist in June 1997 was of 
advanced degenerative changes of the lumbosacral spine at L5-
S1.  There was slight anterior wedging of the T12 and L1 
vertebrae.  The clinical examiner remarked that the current 
severity of the veteran's low back pain was such that it 
would prevent him from any type of gainful employment 
requiring him to stand or walk or climb stairs.  His service-
connected low back disability was still manifested by slight 
atrophy of the left calf and numbness along the 1st sacral 
dermatone over the lateral border of the left foot.  These 
would prevent the veteran from obtaining gainful employment 
in which he would have to sit, stand, carry or lift.  

Analysis

Traumatic arthritis, substantiated by X-ray findings, is 
evaluated as degenerative arthritis under Diagnostic Code 
5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis (hypertrophic or osteoarthritis), established by X-
ray findings, is rated on the basis of the limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

Under the rating schedule, a 40 percent evaluation is 
warranted where severe limitation of motion of the lumbar 
segment of the spine is shown.  38 C.F.R. § 4.71a, Code 5292.  
This is the maximum schedular evaluation for limitation of 
lumbar spine motion.  

Under Diagnostic Code 5295, a 40 percent evaluation is 
warranted for severe lumbosacral strain with listing of the 
whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space.  A 
40 percent evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  

Under Diagnostic Code 5293, a 40 percent evaluation requires 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief.  A 60 percent evaluation, however, 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  

Although the service-connected back disability may be 
evaluated under several diagnostic codes, the Board is of the 
opinion that the veteran's back disability has been rated on 
the basis of the dominant disability present, which is under 
Diagnostic Code 5293 for intervertebral disc syndrome.  That 
rating, however, may not be combined with a rating under 
Diagnostic Code 5292 for limitation of lumbar spine motion, 
or a rating under Diagnostic Code 5295 for lumbosacral 
strain, without violating the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 (1999).  The principal diagnostic 
codes by which the service-connected back disability may be 
evaluated involve or affect the same anatomical part and the 
same or overlapping functions.  The rule against pyramiding 
precludes the use of multiple diagnostic codes to 
artificially inflate the service-connected evaluation.  Id.  
Rather, the diagnostic code is applied that best reflects the 
overall disability picture shown for the specific anatomical 
part involved.  

The Board further notes that loss of range of motion of the 
lumbar spine is considered in evaluating the back disability 
under Diagnostic Code 5293 as a symptom of the severity of 
the intervertebral disc syndrome.  See VAOPGCPREC 36-97, 
63 Fed. Reg. 31,262 (1998).  However, the service-connected 
evaluation is assigned that most accurately reflects the 
degree of functional impairment shown by the evidence of 
record.  The Board is of the opinion that the 40 percent 
evaluation assigned essentially reflects the actual degree of 
functional impairment demonstrated in this case.  38 C.F.R. 
§§ 4.10, 4.40.  

The 40 percent evaluation for clinical manifestations is 
consistent with severe intervertebral disc syndrome with 
recurring attacks with intermittent relief, but pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy and little intermittent 
relief is not shown or more nearly approximated.  38 C.F.R. 
§ 4.7.  Although the veteran has complaints of back pain 
tending to suggested little intermittent relief, the Board is 
of the opinion that he is not a credible witness and is 
likely exaggerating his symptoms to some degree.  His 
testimony regarding his inservice stressors was almost wholly 
unworthy of belief, and his objectively demonstrated 
symptomatology is inconsistent with pronounced intervertebral 
disc syndrome, as there is an absence of significant 
neurologic findings appropriate to the site of the diseased 
disc.  He has some decreased sensation in the S1 dermatome 
and slight muscle atrophy of the right thigh.  He had a 
history of radicular symptoms, most prominent in the left 
leg, although they occurred bilaterally.  However, the 
examiner recently stated that that these radicular symptoms 
appeared to have decreased in severity and frequency.  Muscle 
strength throughout the lower extremities was normal.  
Although there was severe limitation of lumbar spine motion, 
this was a function of pain on flare-up and contemplated in 
the 40 percent rating assigned, as that is the maximum 
available under Diagnostic Code 5292 for severe limitation of 
lumbar spine motion.  It is only when incorporating the 
veteran's back pain, including pain on flare-ups, that the 
arc of motion is restricted to a severe degree in more than 
one plane of excursion.  Thus, even when considering the 
factors set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
a higher evaluation would not be for application under 
Diagnostic Code 5293.  The functional impairment contemplated 
by that code at the 40 percent level takes into account 
severe recurring attacks, with intermittent relief, that are 
characteristic manifestations of intervertebral disc syndrome 
and that limit the range of motion of the lumbar spine partly 
as a consequence.  

In fact, the evidence of record is relatively consistent over 
the course of the prosecution of this claim with respect to 
the severity of the low back disability.  For example, on VA 
examination in September 1996, the veteran had no fixed 
deformities of the spine.  The muscles along the spine were 
tight from the thoracic to the lumbar spine, but his range of 
motion was to 70 degrees on forward flexion of the back, 
10 degrees on backward extension, and 20 degrees on left 
lateral and right lateral flexion.  He had 10 degrees of 
rotation to the left and 15 degrees of rotation to the right.  
On straight leg raising, he complained of increased pain at 
20 degrees on the right and 40 degrees on the left.  His 
reflexes, knee jerks, and ankle jerks were 2+ bilaterally.  
He had only slightly decreased strength in the right lower 
leg with extension.  

A statement by a VA physician dated in June 1995 shows that 
the veteran was ambulatory but used a cane.  He could not sit 
for prolonged periods of time but could lift a 20 to 25 
pounds and carry this for short periods of time.  He could 
lift but not carry 50 pounds.  He could climb a ladder with 
proper footgear but was unable to twist his trunk 
repetitively on a ladder.  Careful repetitive back motions 
were less problematic than sudden motions or prolonged 
repetitive twisting or flexion.  

On VA examination in August 1993, it was reported that the 
veteran had been experiencing an increase in frequency and 
severity of low back pain and left or right leg pain, with 
weakness and muscle spasm in either of the two lower 
extremities, especially since a fall in November 1992.  He 
described frequent recurrences of muscle spasm in either leg 
that could occur at any time and that were often brought on 
by the recommended exercise protocol of walking.  The veteran 
reported that he lost his ability to dorsiflex his left or 
right foot during such spasms and often fell to the ground.  
He said that he had worn a back brace with heavy metal 
reinforcements since 1990, and he claimed five or six visits 
to the emergency room for symptoms of sudden muscle spasm in 
his legs with increase in back and leg pain.  It was reported 
that he was seen by VA every two months for management of 
chronic pain with medication.  

On VA orthopedic examination in August 1993, however, the 
veteran walked with a symmetrical gait and was able to dress 
and undress without assistance.  He stood with the pelvis 
level.  There was an approximately 7-centimeter midline 
incision over the lumbosacral area that was tender "over its 
lower inch".  There was also some tenderness deep in the 
left buttock.  The veteran had forward flexion to about 
40 degrees, backward extension to 15 degrees, lateral bending 
to the right to 25 degrees, and lateral bending to the left 
to 20 degrees.  Examination of the lower extremities revealed 
the reflexes to be active and equal.  There appeared to be 
full range of motion in both hips and knees.  The calves and 
thighs were of equal circumference.  There was no 
asymmetrical weakness discovered.  The veteran was able to 
walk with a symmetrical gait and was able to walk carefully 
on his toes and heels.  Straight leg raising produced pain in 
the lumbosacral area at 80 degrees, bilaterally.  The 
Lasegue's signs were negative.  The femoral stretch signs 
were negative.  The straight leg raising tests were negative 
when sitting, and the veteran had a negative flip test.  
There was no sensory deficit to pinprick over the lower 
extremities.  

The radiologist in August 1993 interpreted X-rays of the 
lumbosacral spine as visualizing mild degenerative changes at 
what appeared to be a slightly narrowed lumbosacral 
interspace.  There were also degenerative changes about the 
facets at L5-S1 on both sides, but particularly on the left 
and at L4-5 on the left.  Most of the facets in the lower 
lumbar spine were abnormally placed or at least somewhat 
asymmetrical in placement at the 3rd, 4th and 5th interspace 
levels.  The paravertebral soft tissue outlines were 
unremarkable.  There was no evidence of spondylolisthesis, 
fracture, dislocation or metastatic disease.  The sacroiliac 
joints were normal in appearance.  The radiologist's 
impression was degenerative changes about the facets in the 
lower lumbar spine and to a lesser extent at the lumbosacral 
interspace.  These facet changes were slightly more marked on 
the left than on the right.  

The diagnosis of the clinical examiner in August 1993 was a 
history of herniation of the intervertebral disc at the L5 
interspace with surgical hemilaminectomy and excision of the 
ruptured intravertebral disc fragment at the L5 interspace in 
1990.  

Interestingly, the VA neurologic examiner in August 1991, 
while finding evidence of disc pathology, regarded the 
veteran's case as one of chronic pain syndrome and not 
specifically as one of lumbosacral radiculopathy.  The 
veteran had pain on testing of every back movement, and the 
examiner stated that it was hard to quantify his true range 
of motion.  However, his muscle tone was normal, as was his 
coordination.  His motor examination and reflexes were 
normal, despite straight leg raising that was quite limited 
by severe pain.  Despite much groaning, his gait and stance 
were normal.  He had no sensory changes recognizable as 
radicular.  

An evaluation for the Social Security Administration in 
March 1991 found that the veteran had chronic low back pain 
syndrome with probable radiculopathy with symptoms enhanced 
by a low pain threshold.  He was considered capable of light 
work without repetitive bending and lifting.  It was reported 
that his pain syndrome had been felt to be related a lot to 
stress, anger and anxiety.  The veteran was on medication, 
but a TENS unit had not helped.  On neurological examination, 
there were minimal findings, except for some weakness in 
dorsiflexion of the left large toe.  Straight leg raising was 
positive to 70 degrees on the right and referred to the left 
lumbar area.  The veteran had good range of motion of his 
back.  

Thus, throughout the appeal, there is a thread of enhanced 
pain complaints that are at least partly intertwined with the 
veteran's emotional problems and that are not fully supported 
by objective findings on examination.  This is not to say 
that the veteran does not have significant organic pathology 
of the low back; it is only to say that the level of that 
severity is appropriately compensated for at the current 
rating assigned.  The Board concludes that the preponderance 
of the evidence is against the claim for a schedular rating 
in excess of 50 percent for service-connected low back 
disability.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 
1 Vet. App. at 54.  

The Board is also of the opinion that a separate compensable 
evaluation for the postoperative scar of the lumbosacral 
spine is not warranted.  Although the postoperative scar is 
part and parcel of the service-connected low back disability, 
a separate rating is not assignable because the scar is not 
shown to be poorly nourished with repeated ulceration or 
tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804 (1999).  Although the 
postoperative scar was tender over the center of the incision 
when the veteran was examined by VA in August 1991, and 
tender in its lower inch when examined in by VA in August 
1993, the more recent VA examination findings have not 
confirmed the presence of a symptomatic postoperative scar.  
On VA orthopedic examination in May 1999, there was a 6-
centimeter longitudinal surgical scar from L3 to S1 that 
showed no redness, bruising, warmth, or effusion.  Moreover, 
the surgical scar does not appear to be adherent and thus to 
result in limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (1999).  It follows 
that a separate compensable rating for the surgical scar 
under Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), is 
not warranted.  

The veteran's representative contends that an extraschedular 
evaluation is warranted for the veteran's back disability.  
The Board has therefore considered possible entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998).  The provisions of the cited regulation 
were provided to the veteran and his representative in the 
supplemental statement of the case issued in July 1999.  The 
record does not show such an exceptional or unusual 
disability picture, with related factors including frequent 
hospitalizations or marked interference with employment, as 
to render impractical the application of the regular 
schedular standards.  The orthopedic examiner in May 1999 
remarked that the current severity of the veteran's low back 
pain was such that it would prevent him from any type of 
gainful employment requiring him to stand or walk or climb 
stairs.  His service-connected low back disability was still 
manifested by slight atrophy of the left calf and numbness 
along the 1st sacral dermatone over the lateral border of the 
left foot.  These would prevent the veteran from obtaining 
gainful employment in which he would have to sit, stand, 
carry or lift.  However, the Board is of the opinion that the 
examiner's opinion is based in part on subjective complaints 
of pain and an elicited history that are not credible.  The 
examiner himself noted that the evidence in the claims file 
was inconsistent as to the reported back trauma.  His 
reported stressors, set forth above, are almost wholly 
unverified and not credible.  There is no more reason to 
believe that his back disability results in symptomatology 
that is, by itself, so marked that extraschedular evaluation 
is warranted.  

The rating schedule is designed to compensate for average 
impairments of earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1 (emphasis added).  The 
adverse occupational impact of the service-connected 
disability is contemplated in the 50 percent rating now in 
place.  Based on these considerations, the Board finds that 
the RO did not err in failing to refer this claim to the 
Director of the VA Compensation and Pension Service for an 
initial determination.  See Floyd v. Brown, 9 Vet. App. 88, 
95 (1996).  

2.  Bilateral hearing loss

The record shows that the Board granted service connection 
for bilateral defective hearing in a decision dated in 
December 1988.  The RO implemented the Board's decision in a 
rating action dated in April 1989, assigning a noncompensable 
rating for the service-connected bilateral defective hearing 
from separation.  Although the veteran was notified of this 
determination later the same month, he did not initiate an 
appeal.  

Evaluations of bilateral hearing loss range from zero percent 
to 100 percent based on organic impairment of hearing acuity 
as measured by the results of speech discrimination tests 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second (Hertz).  To 
evaluate the degree of disability for bilateral service-
connected hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I 
for essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85, Codes 6100-6110.  Disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric designation 
assigned after audiometric evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

On VA audiological evaluation in September 1996, the 
veteran's pure tone thresholds, in decibels, were 10, 15, 20, 
and 55 in the right ear, and 15, 20, 30, and 65 in the left 
ear at 1,000, 2,000, 3,000, and 4,000 Hertz.  The average 
pure tone threshold level, in decibels, was 25 in the right 
ear and 33 in the left ear.  Speech audiometry using the 
Maryland CNC word list revealed speech recognition ability of 
92 percent in each ear.  These results equate to level I 
hearing in both ears, which warrants a noncompensable rating 
under Code 6100 of the rating schedule.  

The Board notes that the rating criteria for evaluating 
certain types of hearing loss were changed by an amendment to 
the rating schedule that became effective on June 10, 1999.  
64 Fed. Reg. 25,202 (1999).  The provisions of 38 C.F.R. 
§ 4.86 were revised to evaluate certain exceptional patterns 
of hearing impairment as follows:  

(a) When the puretone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.  

(b) When the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.  (Emphasis added.)  

See 64 Fed. Reg. 25,202, 25,209 (1999).  

As this change to the rating criteria was made during the 
pendency of this appeal, the veteran ordinarily would be 
entitled to the application to the facts of his case of the 
more favorable version of the criteria for evaluating hearing 
loss.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
However, as indicated by the RO in the supplemental statement 
of the case issued to the veteran and his representative in 
July 1999, these changes do not affect the rating assigned 
for the veteran's service-connected bilateral hearing loss.  
His pattern of hearing loss, as shown by his pure tone 
decibel loss in the frequencies from 1,000 to 4,000 Hertz, 
does not match the exceptional patterns of hearing impairment 
defined in the revised version of 38 C.F.R. § 4.86 and thus 
does not warrant a compensable rating on the basis of the 
amended provisions.  It follows that the claim for a 
compensable rating for bilateral hearing loss must be denied.  

3.  Total compensation rating based on unemployability

The record shows that in addition to the veteran's low back 
disability and bilateral hearing loss, service connection is 
in effect for bilateral pes cavus, rated 10 percent 
disabling; tinnitus, rated 10 percent disabling; and for 
bursitis of the right shoulder, costochondritis, 
postoperative residuals of a fracture of the proximal 
interphalangeal joint of the right 2nd finger, sinusitis, 
hemorrhoids, and tinea infection, each rated noncompensably 
disabling.  The combined service-connected evaluation is 60 
percent, effective from May 1, 1990.  

The record also shows that the veteran has a college 
education and work experience following service as an 
inspector for a private company; he last worked full time in 
1989.  

A total compensation rating may be assigned where the 
schedular rating for the service-connected disabilities is 
less than 100 percent when it is found that the service-
connected disabilities render the veteran unable to secure or 
follow a substantially gainful occupation.  38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16.  

It is undisputed that the veteran's low back disability, 
which is his predominant service-connected disability, is 
severely disabling and, indeed, precludes employment in any 
field requiring any significant physical exertion, including 
positions with the postal service.  It is also undisputed 
that the veteran has been rejected for employment on numerous 
occasions due to his organic disabilities.  However, these 
unfortunate developments do not equate to a finding that the 
veteran is unemployable due solely to his service-connected 
disabilities.  The inability to perform the tasks required of 
particular occupations does not meet the test of 
unemployability.  This is not to say that the veteran does 
not encounter significant problems finding employment.  
However, the underlying determination is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can actually find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  

The report of an examining psychologist dated in October 1991 
is of record.  It was reported that the "spilling over" of 
emotion from the veteran's diagnosed post-traumatic stress 
disorder in interpersonal situations such as work would have 
quite a detrimental effect on his ability to obtain and 
maintain a job.  Additionally, there appeared to be a long-
term characterological problem with his temper and his 
aggressiveness in situations that could also lead to problems 
in the workplace.  He had indicated that in the past, he had 
actually scared people on the job with his attitude.  He 
appeared to have the ability to understand tasks and to carry 
out instructions, but his memory appeared to be influenced at 
times by his symptoms of post-traumatic stress disorder.  It 
was also felt likely that any kind of pressure that he would 
encounter in a normal work situation would simply be too much 
for him to take, in addition to the anxiety that he already 
experienced from his post-traumatic stress disorder.  The 
examiner summarized by stating that the veteran suffered from 
a very significant post-traumatic stress disorder with 
significant amounts of depression and anxiety.  He appeared 
to be a person who would experience great difficulty in any 
work situation.  

The VA psychiatric examiner was of the opinion in August 1993 
that the veteran's physical ailments had contributed 
significantly to his sense of depression and inability to 
work.  It appeared clear that his symptoms of post-traumatic 
stress disorder had also contributed to his feelings of 
hopelessness and helplessness.  These two things, in 
conjunction with each other, had made life nearly impossible 
for the veteran and greatly increased his chance of further 
episodes of major depression.  However, his Global Assessment 
of Functioning score was 60.  The Global Assessment of 
Functioning is a scale reflecting the "'psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness.'"  Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995) (quoting the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) 
(DSM-IV)).  

It is significant that the Social Security Administration 
based its award of disability benefits in November 1991 
primarily on his diagnosed post-traumatic stress disorder and 
only secondarily on his diagnosed personality disorder and 
back disability.  It bears repeating that service connection 
has been denied for post-traumatic stress disorder, while a 
personality disorder, by itself, is not a disability for 
which service connection may be granted under the law.  The 
ultimate award of disability benefits by the Social Security 
Administration, based on a finding of unemployability, was 
thus predicated on disabilities that may not be considered 
when determining whether a total compensation rating based on 
unemployability may be granted by VA.  Different laws and 
different adjudication considerations control the 
determination by VA.  

Moreover, the veteran has been and continues to be treated 
for a number of other disabilities for which service 
connection is not in effect.  These include pancreatitis, 
cholecystitis, gastroesophageal reflux disease, hypertensive 
vascular disease, migraine headaches, left shoulder bursitis, 
a right knee disorder, bilateral leg disorders, and 
refractive errors.  

The opinion of the VA physician in June 1997 was to the 
effect that the service-connected low back disability would 
preclude the veteran from performing any type of gainful 
employment that required him to stand or walk or climb 
stairs.  Later, the examiner stated that symptoms of the 
veteran's service-connected low back disability would prevent 
him from obtaining gainful employment in which he would have 
to sit, stand, carry or lift.  Occupations requiring such 
exertion are not available to the veteran.  However, the 
examiner's opinion does not mean that the veteran is 
unemployable with respect to all substantially gainful 
occupations.  He has a college degree in science and has, 
during the course of this appeal, completed a VA vocational 
rehabilitation program that has led him to establish a Llama 
rancher business.  The vocational rehabilitation file shows 
that the veteran began his business in about July 1995 and 
that the business was fully operational by July 1997.  
Correspondence in April 1998 indicates that the veteran had 
met the goals developed in his initial vocational 
rehabilitation plan, which was to become a self-employed 
Llama farmer.  A case note dated at that time indicates that 
the approximate yearly intake of the Llama business operation 
was $15,000.00 or $1,250.00 monthly.  It was reported that 
the business had seen a steady increase in operation since 
the VA invested assistance in 1995-96.  Although it was noted 
that the veteran had had setbacks physically, it was also 
reported that surgery had helped stabilize his condition.  
Since his recovery, the veteran had returned to the daily 
operation of the business, which showed in the continued 
growth of his herd.  Continued expansion of the business was 
anticipated.  The veteran's business clearly constitutes more 
than marginal employment under the provisions of 38 C.F.R. 
§ 4.16(a).  See 64 Fed. Reg. 68,413 (1999) (1998 poverty 
threshold for one person set by the Bureau of the Census at 
$8,316.00).  

Although the veteran applied for further vocational 
rehabilitation through VA in July 1999, the RO informed the 
veteran that the record showed that he had been rehabilitated 
as of April 2, 1998, and that further assistance would only 
be provided if evidence was received that showed that the 
employment objective for which he was trained was no longer 
suitable.  

The Board therefore concludes that the preponderance of the 
evidence is against a finding that the veteran's service-
connected disabilities are of such severity as to preclude 
him from securing or following a substantially gainful 
occupation consistent with his education and occupational 
experience.  


ORDER

Service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder, is denied.  

An increased evaluation for back disability is denied.  

An increased (compensable) evaluation for bilateral hearing 
loss is denied.  

A total compensation rating based on unemployability is 
denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

